--------------------------------------------------------------------------------

Exhibit 10.1



DOMAIN NAME PURCHASE AND TRANSFER AGREEMENT
 
THIS DOMAIN NAME PURCHASE AND TRANSFER AGREEMENT (“Agreement”) is made and
entered  into as of August 22, 2020 (the “Effective Date”) by and between One
Water Assets & Operations, LLC, a Delaware limited liability company
(“Purchaser”), and Boats4Sale.com, LLC, a Georgia limited liability company
(“Seller”).
 
WHEREAS, Seller is the owner of the internet domain name “www.boatsforsale.com”
(the “Domain Name”) and is the registrant of record for the Domain Name with
Registry (“Registrar”); and
 
WHEREAS, Purchaser wants to purchase from Seller all of Seller’s rights, title,
and interest in and to the Domain Name and any and all goodwill associated
therewith; and
 
WHEREAS, Seller has agreed to sell, assign, transfer, and deliver to Purchaser
all of its rights, title, and interest in and to the Domain Name, including any
and all goodwill associated therewith subject to the terms and conditions of
this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants in this Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Purchaser and Seller (each, separately, a “Party” or
together, collectively, the “Parties”) agree as follows:
 
1.          Assignment and Transfer.  Subject to performance hereof, Seller
hereby irrevocably sells, assigns, and transfers to Purchaser all of Seller’s
and its Affiliates’ rights, title, and interest in and to the Domain Name and
any goodwill associated therewith (the Domain Name and any goodwill associated
therewith shall hereinafter collectively be referred to as the “Domain Name’’). 
Purchaser hereby accepts such assignment and transfer.  Subject to performance
hereof, Seller hereby irrevocably consents and authorizes the Registrar to
transfer this Domain Name to Purchaser in accordance with the regular transfer
procedures of Registrar.  Seller and its Affiliates, directors, officers,
members, managers and employees shall hereafter take such other actions and
execute such other agreements and instruments as are reasonably deemed necessary
by Purchaser or the Registrar to document Seller’s assignment and transfer of
the Domain Name to Purchaser.  Seller will cooperate promptly in facilitating
the transfer to Purchaser of the Domain Name with the Registrar and will follow
the rules designated by the Registrar to effect such transfer, including
promptly responding to any correspondence sent to Seller from the Registrar
confirming the transfer of the Domain Name to Purchaser.  For the purposes of
this Agreement, “Affiliate” means, with respect to a Party hereto, any entity
that, directly or indirectly, controls, is controlled by, or is under common
control with such Party, and “control” means the direct or indirect possession
of the power to direct or cause the direction of the management and policies of
another entity, whether through the ownership of voting securities, by contract
or otherwise.
 
2.          Payment.  In full consideration of Seller’s transfer to Purchaser of
all rights, title, and interest in and to the Doman Name, Purchaser shall pay
the total sum of THREE HUNDRED NINETY-SIX THOUSAND, SEVEN HUNDRED SIXTY-NINE AND
ZERO /100S U.S. DOLLARS ($396,769.00) (the
 “Purchase Price”) to Seller.  Purchaser agrees to wire the total Purchase Price
in immediately available funds directly to Seller contemporaneously with the
execution of this Agreement by both Parties.  Purchaser and Seller shall each
deliver executed copies of this Agreement to Godaddy.com, which is the registrar
of the Domain Name (“Registrar “), to confirm the sale of the Domain Name
pursuant to this Agreement.  The Parties also agree to cooperation and perform
any additional actions required by the Registrar to effectuate the complete and
proper transfer of the Domain Name from Seller to Purchaser.
 
3.          Future Use of Domain Name and Website. ꞏOnce Purchaser becomes the
owner of the Domain Name, Seller and its Affiliates shall not make any use,
either for their own benefit or for the benefit of any other person or entity,
of the Domain Name.  As of the date of the closing of the transaction described
herein, Purchaser shall, as the sole owner of the Domain Name, have the
exclusive right to use or otherwise transfer the Domain Name.
 

--------------------------------------------------------------------------------

4.          Representations and Warranties of Purchaser.  Purchaser represents
and warrants that (i) Purchaser has full power and authority to enter into this
Agreement, and the terms of service of Escrow Agent, and will be bound by and
perform its obligations under this Agreement;  (ii) this Agreement, when signed 
and delivered by Purchaser, will be duly and validly executed and delivered and
will be the valid and binding obligation of Purchaser, enforceable against
Purchaser, in accordance with its terms.  Purchaser further acknowledges and
agrees to be responsible solely for determining its right to use the Domain Name
and shall be solely liable for its use, misuse, or any action causing impairment
or loss of the Domain Name subsequent to Seller’s transfer thereof to Purchaser.
 
5.          Representations and Warranties of Seller.  Seller represents and
warrants that (i) Seller has full power and authority to enter into this
Agreement and will be bound by and perform all its obligations provided under
this Agreement; (ii) this Agreement, when signed  and delivered by Seller, will
be duly and validly executed and delivered and will be the valid and binding
obligation of Seller, enforceable against Seller, in accordance with its terms;
(iii) neither the signing and delivery of this Agreement by Seller, nor the
performance by Seller of its obligations under this Agreement, will violate any
law, statute, rule, or regulation or order, judgment, injunction, or decree of
any court, administrative agency, or governmental body applicable to Seller;
(iv) Seller has not taken any action to assign, transfer, or encumber the Domain
Name; (v) Seller is not legally bound by any agreements or obligation relating
to the Domain Name that could (a) obligate Seller or Purchaser to license or
otherwise grant rights to any other person or entity in the Domain Name (whether
owned or used by Seller or Purchaser), (b) result in a claim against or lien on
the Domain Name, or (c) prohibit the arrangements contemplated hereby or result
in a claim with respect to the Domain Name; (vi) Seller owns and possesses all
rights, title, and interest in and to the Domain Name and its related website;
(vii) Seller has no knowledge of any existing threatened or known claims or
liabilities related to the use of the Domain Name; and (viii) the Domain Name is
free and clear of any liens, security interests, or other encumbrances.
 
OTHER THAN AS PROVIDED IN THIS AGREEMENT, SELLER DISCLAIMS ALL WARRANTIES OF ANY
KIND, WHETHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.  SELLER DOES
NOT MAKE ANY WARRANTY THAT THE DOMAIN NAME(S) WILL MEET PURCHASER’S
REQUIREMENTS, OR THAT PURCHASER WILL BE ABLE TO ATTAIN ANY SPECIFIC RESULTS OR
VALUE ASSOCIATED WITH THE DOMAIN NAME(S) OR THE USE THEREOF.
 
6.          Entire Agreement.  This Agreement and any schedules or exhibits
hereto constitute the entire agreement of Seller and Purchaser with respect to
the subject matter hereof and supersede any prior or contemporaneous agreements
(whether written or oral) between the Parties with respect to the subject matter
contained herein.  This Agreement may be amended or modified only by a writing
signed by each Party hereto.
 
7.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed, recognized, treated and qualified as an original
signed instrument, and will be deemed fully executed when both Parties have
affixed authorized signatures, whether or not on a single page.  Signatures
received via facsimile or electronic portable document format shall be as
legally binding for all purposes as an original signature.
 
8.          Successors and Assigns.  This Agreement shall bind and inure to the
benefit of the Parties and their respective Affiliates, successors and assigns. 
Purchaser may freely assign its rights hereunder.
 
[SIGNATURES ARE PROVIDED ON THE NEXT PAGE.]


DOMAIN NAME PURHCASE AND TRANSFER AGREEMENT

Purchaser: One Water Assets & Operations, LLC

Seller:
Boats4Sale.com, LLC
Page 2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date set forth above by and through their duly authorized agents.
        

  PURCHASER:          
ONE WATER ASSETS & OPERATIONS, LLC
   
a Delaware limited liability company
           
By:
ONE WATER MARINE HOLDINGS, LLC
     
a Delaware limited liability company and
the sole Member of Purchaser
           
By:
/s/ Jack Ezzell              
Name:
Jack Ezzell
               
Title:
Chief Financial Officer
 





  SELLER:          
BOATS4SALE.COM, LLC
   
a Georgia limited liability company
           
By:
/s/ Michael C. Smith
             
Name:
Michael C. Smith
             
Title:
Manager
 






DOMAIN NAME PURHCASE AND TRANSFER AGREEMENT      Purchaser: One Water Assets &
Operations, LLC Signature Page Seller: Boats4Sale.com, LLC    




--------------------------------------------------------------------------------

